Citation Nr: 0606710	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  95-35 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury with chondromalacia, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury with chondromalacia, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969 and from February 1974 to November 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the veteran was awarded an increased 
evaluation for each of his service-connected knee 
disabilities, from zero to 10 percent disabling, effective 
from April 8, 1993, by a July 2005 decision review officer 
(DRO) decision.

This case was before the Board previously in July 2004.  At 
that time, the issues on appeal included the veteran's claim 
of entitlement to a 10 percent disability rating, prior to 
March 15, 1998, under 38 C.F.R. § 3.324, based on multiple, 
noncompensable service-connected disabilities.  The veteran's 
claim regarding that issue was received in September 1994.  
As noted above, in the July 2005 DRO decision, the veteran 
was granted compensable ratings for each of his service-
connected knee disabilities effective from April 8, 1993-
prior to the date of the veteran's claim under 38 C.F.R. 
§ 3.324.  

Thus, that claim is now moot because the veteran cannot 
receive a separate 10 percent rating for his service-
connected disabilities under 38 C.F.R. § 3.324 in addition to 
the compensable ratings for his service-connected knee 
disabilities.  (VA, in an October 2004 letter to the veteran, 
and the veteran's representative, in its January 2006 
appellant's brief, each erroneously refer to the now moot 
issue regarding 38 C.F.R. § 3.324 as an earlier effective 
date issue; however, because the veteran has never been 
granted entitlement to a 10 percent rating pursuant to 
38 C.F.R. § 3.324, it is impossible for the downstream issue 
of entitlement to an earlier effective date for that benefit 
to have arisen.)




The issue of whether new and material evidence has been 
received sufficient to reopen a claim for service connection 
for a back disability, raised by the veteran in a March 2002 
statement, is REFERRED to the RO for appropriate action.  
Statements by the veteran in November 2002 and September 2005 
indicate that he is unclear about the status of that issue.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
currently manifested by chronic pain and limitation of 
flexion to no less than 110 degrees.

2.  The veteran's service-connected left knee disability is 
currently manifested by chronic pain and limitation of 
flexion to no less than 110 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury with chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee injury with chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claims.  In a November 1993 
rating decision, the RO denied the veteran's claims.  Only 
after this rating action was promulgated did VA, on August 
13, 2001, and again on October 28, 2004, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to his claims.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
November 1993 decision, the notice was provided by VA at 
those times, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, a Supplemental 
Statement of the Case (SSOC), re-adjudicating the claims, was 
provided to the veteran in July 2005.  This action essentially 
cured the error in the timing of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in June 1993, September 1994, 
January 1997, March 2000, June 2002, and September 2004.




The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the July 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows or fails to show for each of his claims.

The veteran's service-connected knee disabilities are both 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5099-5003.  The veteran's diagnosed chondromalacia does 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2005).  Therefore, his service-connected residuals of 
injuries to each knee with chondromalacia are rated according 
to the analogous condition of degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5261 for limitation of extension of the knee 
provides a 10 percent disability evaluation for limitation of 
extension to 10 degrees, a 20 percent evaluation where 
extension of the leg is limited to 15 degrees, a 30 percent 
disability rating where extension of the leg is limited to 20 
degrees, a 40 percent disability rating where extension of 
the leg is limited to 30 degrees, and a 50 percent disability 
rating where extension of the leg is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  Under 
Diagnostic Code 5260 for limitation of flexion of the knee, a 
10 percent evaluation is warranted for limitation of flexion 
to 45 degrees.  Limitation of flexion to 30 degrees warrants 
a 20 percent disability rating, and limitation of flexion to 
15 degrees would warrant a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  "Separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261, where a veteran has both a limitation 
of flexion and limitation of extension of the same leg; 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg."  
VAOPGCPREC 9-2004.

At VA examinations, the veteran has consistently shown range 
of motion without pain from zero to 140 degrees in each knee.  
The greatest limitation of motion shown by the veteran is 
from zero to 110 for each knee, reported in August 2004 by 
Edgardo Gonzalez Ramirez, M.D.  The findings by Dr. Gonzalez 
do not support a compensable rating for either knee.  A 10 
percent disability rating has been assigned to each knee 
disability under that part of Diagnostic Code 5003 that 
provides that where degenerative arthritis is established by 
x-ray findings and limitation of motion is noncompensable, a 
rating of 10 percent is applicable for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  Because the recent medical 
evidence does not show that the veteran meets the criteria 
for a compensable rating under either diagnostic code for 
limitation of motion for either knee, the preponderance of 
the evidence is against a higher rating for either knee based 
upon limitation of motion.

A veteran who arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5257 for instability 
and under the Diagnostic Codes 5003, 5260, or 5261 for 
limitation of motion or painful motion.  See VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).  Under Diagnostic Code 5257 a 10 percent 
disability rating is assigned for knee impairment manifested 
by slight recurrent subluxation or lateral instability, a 20 
percent rating is assigned for knee impairment manifested by 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating requires impairment of the knee with severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).  

VA examinations in June 2002 and September 2004 showed no 
evidence of recurrent subluxation or dislocation of either 
knee.  A VA outpatient treatment note dated in November 1993 
indicated that the veteran had instability in his left knee.  
In a July 2001 statement, the veteran asserted that he had 
slight instability in his knees, which caused him to use 
braces and a cane for support.  However, VA examinations in 
January 1997, March 2000, and September 2004 all showed no 
evidence of instability in either knee.  The Board gives 
greater weight to the results of these examinations than to 
the older and less complete outpatient treatment record.  
Further, the Board gives greater weight to the results of 
these examinations conducted by physicians than to assertion 
by the veteran who possesses no apparent medical expertise.  
Although the June 2002 and September 2004 VA examinations 
support the veteran's assertion that he uses a cane and knee 
braces, the report of the September 2004 VA examination 
indicates that the veteran used these devices for pain 
control or severe pain, not for instability.  

Accordingly, the preponderance of the evidence shows that the 
veteran has no instability in either knee.  The limited 
evidence of instability of the veteran's knees is 
insufficient to support a compensable rating for either of 
the veteran's knee disabilities under Diagnostic Code 5257.

With regard to other diagnostic codes pertaining to knee 
disabilities, there is no evidence of ankylosis of either 
knee to warrant a rating under Diagnostic Code 5256.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  There is 
no evidence of malunion or nonunion of the tibia and fibula 
of either leg to warrant a rating under Diagnostic Code 5262 
for impairment of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).  There is no evidence 
of genu recurvatum (hyperextension) of either knee with 
weakness and insecurity in weight-bearing to warrant a rating 
under Diagnostic Code 5263.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5263 (2005).

Although there is imaging evidence of a punctate tear of the 
medial meniscus of the veteran's right knee, there is no 
evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint, 
to warrant a rating under Diagnostic Code 5258, or removal of 
the semilunar cartilage, to warrant a rating under Diagnostic 
Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5259 (2005).  The veteran did complain of occasional swelling 
and locking of the left knee at the September 1994 VA 
examination, but more recent examinations have shown no such 
findings or complaints.  VA examinations in June 2002 and 
September 2004 showed no edema or effusion and no complaints 
of locking.  Accordingly, the preponderance of the evidence 
is against the assignment of a disability rating under either 
of these diagnostic codes.

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40, 4.45, and 4.59 as 
well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran's knee 
disabilities are essentially manifested by pain.  In this 
case, the disability ratings assigned for the veteran's knee 
disabilities fully consider the effect of his pain.  Indeed, 
were the Board to not consider the additional limitation of 
function due to pain, the veteran would not meet the criteria 
for a compensable evaluation based upon limitation of motion 
for either knee.

The schedular evaluations for the disabilities in this case 
are not inadequate.  Higher ratings are provided for 
impairment due to knee disabilities; however, the medical 
evidence reflects that those manifestations are not present 
in this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent periods of hospitalization for his 
service-connected knee disabilities.

It is undisputed that the veteran's service-connected knee 
disabilities have an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for residuals of a 
right knee injury with chondromalacia, currently evaluated as 
10 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
left knee injury with chondromalacia, currently evaluated as 
10 percent disabling, is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


